DETAILED ACTION

1.	Claims 1-18 are presented for consideration.

Continued Examination Under 37 CFR 1.114

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/06/2021 has been entered.
 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 2, 5-9, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatia et al. [ US Patent Application No 2014/0195704 ], in view of Krishnamurthy et al. [ US Patent Application No 2015/0304233 ], and further in view of Durairaj et al. [ US Patent No 7,734,748 ].

4.	As per claim 1, Bhatia discloses the invention as claimed including a method for operating a smart network interface card [ i.e. managed node ] [ 140, Figure 1A ], wherein the smart network interface card is connected to a baseboard management controller [ i.e. master and slave BMCs ] [ 132, Figure 1A ], and the method comprises:
acquiring a smart network interface card detection request [ i.e. receive IPMI message ] [ paragraphs 0005, 0032, and 0034 ], the smart network interface card detection request includes an identifier of a to-be-detected smart network interface card [ i.e. target computer node from the computer nodes based on a protocol address, “get Device ID” ] [ paragraphs 0032, and 0053, and 0070 ], wherein the to-be-detected smart network interface card supports a network connection of a server computer including a first CPU [ i.e. the management device may be a general purpose computer system ] [ 109, Figures 1A, 2; and paragraph 0030, 0033, 0036, and 0074 ], wherein the to-be-detected smart network interface card comprises a network address [ i.e. the firmware can associated each of the computer nodes 140 with a respective protocol address in accordance with the communication protocol ] [ paragraphs 0045, 0046, and 0081 ], a second random access memory operating system and a second CPU [ 142, 144, 146,Figure 1A; and paragraphs 0038-0040, and 0100 ], the second random access memory operating system and 
determining a baseboard management controller that is connected to the to-be-detected smart network interface card as a target baseboard management controller [ i.e. slave BMC or assisting management instance corresponding to managed node ] [ paragraphs 0035, 0040, 0041, and 0050 ], wherein the second random access memory operating system and the second CPU of the to-be-detected smart network interface card are independent from the baseboard management controller [ 120, 140, Figure 1A; and paragraphs 0030, and 0038 ] comprising a third operating system [ i.e. operating system of the management device 120 ] [ paragraphs 0100 ], and a third CPU [ 127, figure 1A; and paragraph 0030 ].
Bhatia does not specifically disclose
the server computer including a first operating system; and logging into the second operating system of the to-be-detected smart network interface card through the target baseboard management controller.
Krishnamurthy discloses
the server computer including a first operating system [ paragraphs 0002, and 0050 ]; and logging into the second operating system of the to-be-detected smart network interface card through the target baseboard management controller [ i.e  configuration of the NIC may be accomplished by out-of-band management, this means that a UCS manager device may access a baseboard management controller (BMC) resident on the node, and the BMC may autonomously configured the NIC with the desired MAC address ] [ paragraphs 0017, and 0049 ].

Bhatia in view of Krishmurthy does not specifically disclose wherein the to-be-detected smart network interface card connects both the server computer and a network switch, and determining a cause of a network failure of the server computer by viewing a work log on the smart network interface card.
Durairaj disclose wherein the to-be-detected smart network interface card connects both the server computer and a network switch [ i.e. internal and external ports ] [ Figure 5; and col 9, lines 31-63 ], and determining a cause of a network failure of the server computer by viewing a work log on the smart network interface card [ i.e. the intelligent interface may be used to log events occurring during runtime, at a network outage, and the log may be made available during network outages ] [ col 5, lines 17-37; and col 6, lines 4-23 ].
It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Bhatia, Krishmurthy, and Durairaj because the teaching of Durairaj would enable to enhance management opportunity to enable the network element to be controlled before and during the boot process, as well as after the boot process has completed and the network element has begun operations in a run time environment [ Durairaj, col 2, lines 26-31 ].



6.	As per claim 5, Bhatia discloses detecting the to-be-detected smart network interface card [ i.e. to perform management function to a corresponding managed computer node and to report the responses [ paragraphs 0063, and 0082 ].

7.	As per claim 6, Bhatia discloses sending an interface relocation request to the target baseboard management controller, wherein the interface relocation request is used to request that a target interface of the target baseboard management controller is used as an interface for transmitting data between the target baseboard management controller and the smart network interface card, wherein the target interface is an interface, of the target baseboard management controller, connected to the to-be-detected smart network interface card [ i.e. select one of the assisting management instances, identify the particular target assisting management instance to which the IPMB message is addressed ] [ paragraphs 0047, 9956 and 0070 ]; and logging into the second operating system of the to-be-detected smart network interface card through the relocated target interface [ i.e. assisting management instance performs management function on managed node ] [ 550, Figure 5; and paragraphs 0010, and 0113 ].

8.	As per claim 7, Bhatia discloses wherein the interface, of the target baseboard management controller, connected to the to-be-detected smart network interface card is used as the target interface [ i.e. the BMC includes one or more communication interfaces such as bus management interfaces for communications with the managed computer nodes ] [ 136, Figure 1A; and paragraph 0036, 0039, and 0043 ]; and the logging into the second operating system of the to-be-detected smart network interface card comprises: logging into an operating system of the target baseboard management controller [ i.e. the master management instance identifies the first assisting management instance from the assisting management instances based on the first IPMB slave address, and then transfers the data to the first assisting management instance ] [ paragraph 0034 ]; and logging into the second operating system of the to-be-detected smart network interface card by using the target interface and a communication protocol between the target baseboard management controller and the to-be-detected smart network interface card [ i.e. the assisting management instance has a message interface for communicating with a managed computer node ] [ paragraph 0035 ].

9.	As per claims 8, and 9, they are rejected for similar reasons as stated above in claims 1, and 2.

10.	As per claims 12-14, they are rejected for similar reasons as stated above in claims 5-7.

11.	As per claim 15, it is rejected for similar reasons as stated above in claim 1.

12.	As per claim 16, Bhatia discloses wherein the to-be-detected smart network interface card further includes a CPU and a hardware acceleration unit [ 140, Figure 4 ].

13.	As per claim 17, Bhatia in view of Krishnamurthy, and Durairaj discloses the method according to claim 1, furthermore, Bhatia discloses wherein the first operating system, the second random access memory operating system and the third operating system are independent from each other [ 114, 123, 144, Figure 1A; and paragraphs 0030, 0032, and 0038 ], and the first CPU, the second CPU, and the third CPU are independent from each other [ 112, 142, Figure 1A ].

14.	Claims 3, 4, 10, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatia et al. [ US Patent Application No 2014/0195704 ], in view of Krishnamurthy et al. [ US Patent Application No 2015/0304233 ], and  further in view of Durairaj et al. [ US Patent No 7,734,748 ], and Lai et al. [ US Patent Application No 2016/0080210 ].



16.	As per claim 4, Lai discloses wherein a first asynchronous serial interface in the asynchronous serial interfaces of the target baseboard management controller is connected to the smart network interface card [ 370, Figure 3; and paragraphs 0040, and 0045 ], wherein the first asynchronous serial interface is a factory default interface for debugging the target baseboard management controller [ i.e. debugging and/or analyzing system operations ] [ paragraphs 0017, 0026, and 0060 ].

17.	As per claims 10, and 11, they are rejected for similar reasons as stated above in claims 3, and 4.



Response to Arguments

19.	Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN NGUYEN whose telephone number is (571)272-3971.  The examiner can normally be reached on Monday-Friday 9-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN NGUYEN/Primary Examiner, Art Unit 2446